                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00270-FDW-DSC


 ANA DUARTE,                                       )
                                                   )
                    Plaintiff,                     )
                                                   )     ORDER GRANTING PROTECTIVE
                                                   )              ORDER
 v.                                                )
                                                   )
 TRUIST BANK,                                      )
                                                   )
                   Defendant.                      )



       THIS MATTER is before the Court on “Defendant Truist Bank’s Motion for Protective

Order” (document # 29) and the parties’ briefs and exhibits (document ## 30-32). The Court has

considered all of the parties’ submissions and finds that good cause supports entry of this Protective

Order and that justice so requires. Now, therefore, IT IS ORDERED

       1. “Defendant Truist Bank’s Motion for Protective Order” (document # 29) is granted.

       2. The Court enters the following Protective Order:


                                      PROTECTIVE ORDER


        WHEREAS this matter having come before the Court on the Defendant’s Motion for the

 entry of a protective order limiting review, copying, dissemination, and the filing of confidential

 and/or proprietary documents and information to be produced by either party and their respective

 counselor or by any non-party in the course of discovery in this matter to the extent set forth below;

 and good cause having been shown;

        IT IS HEREBY ORDERED:

        1.      As used in this Protective Order (the “Order”), the term “discovery material” shall

      Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 1 of 14
encompass all information contained in documents, computer data and reports, deposition

testimony and exhibits, interrogatory answers, responses to requests for admission, pleadings,

motions, briefs, affidavits, and any other written, recorded, computerized, electronic, transcribed

or graphic matter produced by any party or obtained by any party during discovery in this suit, and

any copies thereof. “Producing party” and “designating party” may include any person, whether

or not a party, who provides discovery material. “Suit” means the above-styled lawsuit pending in

the Western District of North Carolina.

       2.        This Order is binding upon the parties to the Suit, their respective attorneys, agents,

representatives, officers, and employees and others as set forth in this Order.

       3.        The terms of this Order are applicable to information produced by a Non-Party in

this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

connection with this litigation is protected by the remedies and relief provided by this Order. The

protections in this Order are permissive: nothing in these provisions should be construed as

prohibiting a Non-Party from seeking additional protections, from asserting that this Order does

not provide sufficient protection, and/or from asserting that information is not relevant or otherwise

not discoverable. In the event that a Party is required, by a valid discovery request, to produce a

Non-Party’s confidential information in its possession, and the Party is subject to an agreement

with the Non-Party not to produce the Non-Party’s confidential information then the Party shall:

       A). promptly notify in writing the Requesting Party and the Non-Party that some or all of

the information requested is subject to a confidentiality agreement with a Non-Party;

       B) Promptly provide the Non-Party with a copy of the Protective Order in this litigation,

the relevant discovery request(s), and a reasonably specific description of the information

requested; and

       C) Make the information requested available for inspection by the Non-Party.

If the Non-Party fails to object or seek a protective order from this Court within fourteen days of
     Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 2 of 14
receiving the notice and accompanying information, the Receiving Party may produce the Non-

Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

a protective order, the Receiving Party shall not produce any information in its possession or

control that is subject to the confidentiality agreement with the Non-Party before a determination

by the Court. The purpose of this provision is to alert the interested parties to the existence of

confidentiality rights of a Non-Party and to afford the Non-Party an opportunity to protect its

confidentiality interests in this Court. Absent a Court Order to the contrary, the Non-Party shall

bear the burden and expense of seeking protection in this Court of its Protected Material.

       4.      All discovery material shall not be used by any recipient or disclosed to anyone for

any purpose other than in connection with the above-captioned action. Thus, discovery material

shall not be used, directly or indirectly, by any person, including the other Defendants, for any

business, commercial or competitive purposes or for any purpose whatsoever other than solely for

the preparation for and trial of this action in accordance with the provisions of this Order.

Additionally, as set forth below, certain discovery material designated as “CONFIDENTIAL” or

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (collectively, “confidential discovery

material”) shall not be disclosed by the recipient, except as specified under the terms of this Order.

       5.      A producing party may designate as “CONFIDENTIAL” material that has been or

will be made available in this Suit by affixing in a conspicuous place on the discovery material the

label “CONFIDENTIAL.” A party shall make such designation only with respect to discovery

materials revealing proprietary, financial, and/or commercially sensitive data, marketing, sale, or

planning information, and similar categories of information not known to the general public.

       Discovery material designated “CONFIDENTIAL” may be inspected and disclosed only

to the following persons:

       (a)     the parties, including the directors, officers, and employees of the parties to the Suit
               and their affiliates, and counsel for the parties in this Suit, including inside counsel
               of any party who is assisting in the preparation of that party’s case;
     Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 3 of 14
       (b)     employees of such counsel engaged in assisting counsel in the preparation of this
               Suit including secretaries and paralegal assistants;

       (c)     court officials involved in the Suit, including court reporters and persons operating
               video recording equipment at depositions;

       (d)     witnesses, provided that (1) discovery material is used in connection with the
               examination of the witness; (2) counsel using such documents or information
               believes in good faith that such use is necessary or appropriate; and (3) the witness
               is first provided with a copy of this Order and executes Exhibit A, or is the author,
               recipient, or a copy of such discovery material.

       (e)     independent contractors, outside consultants, and experts and their staff consulted
               or retained by a party for the purpose of assisting in the prosecution or defense of
               the Suit, provided that such persons shall be given a copy of this Order, advised that
               they are bound by it, and sign Exhibit A; and

       (f)     any other person who is designated as an authorized person by Order of this Court,
               after notice to the parties, or by agreement with the designating party.

       6.      A producing party may designate as “CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” confidential material that has been or will be made available in this Suit by affixing in a

conspicuous place on the discovery material the label “CONFIDENTIAL – ATTORNEYS’ EYES

ONLY.” Material designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall only

include that subset of CONFIDENTIAL materials which are so sensitive and/or proprietary that

the producing party believes in good faith that disclosure to the receiving party may cause

competitive or other business injury to the producing party, including trade secrets, proprietary

information, and/or commercially valuable information that the respective parties maintain in

confidence in the ordinary course of business. This list is not to be taken as an agreement or

admission that the listed materials are discoverable or relevant.

       Access to material designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall

be limited as follows:

       (a)     outside attorneys of record for the parties in this action and the staff of their
               respective law firms working on this Suit;

       (b)     the clerical employees of such counsel actually assisting such counsel in
               preparation of this Suit, provided, however, that such employees have access to
     Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 4 of 14
              material designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to
              the extent necessary to perform their duties;

       (c)    non-party experts or consultants including their secretarial and clerical personnel
              retained to assist counsel of record in this Suit who become qualified to receive
              material designated under this Order in accordance with the following procedure:

              (i)     counsel for any party proposing any such person shall submit to counsel of
                      record for other parties a copy of a Declaration in the form attached as
                      Exhibit A signed by such person, and a full description of all of his or her
                      employment for the previous five years. The original of each such
                      Declaration shall be maintained by counsel proposing the expert;

              (ii)    unless any other counsel shall notify proposing counsel of its objection to
                      any such proposed person, and the basis therefore, within three business
                      days after the receipt of a copy of the Declaration referred to in
                      subparagraph (a) above, such person shall thereafter be deemed a qualified
                      recipient and entitled to receive material pursuant to the terms and
                      conditions of this Order; and

              (iii)   should any counsel timely notify proposing counsel of its objection to any
                      such proposed person and of the basis for its objection, proposing counsel
                      shall not disclose material designated under this Order to such proposed
                      person. There shall be a reasonable basis for such objection. Nothing
                      contained herein shall preclude proposing counsel from seeking leave of
                      this Court to permit such person to receive material under this Order in
                      accordance with the terms and conditions of this Order;

       (d)    deponents or trial witnesses (and their counsel, if any) to the extent reasonably
              deemed by counsel to be necessary in good faith in connection with that person’s
              testimony or counsel’s preparation of their case;

       (e)    the Court and Court personnel in accordance with the procedures set forth below;

       (f)    stenographic reporters engaged for depositions or other proceedings necessary for
              the conduct of this Suit;

       (g)    outside photocopying, data processing, or graphic services employed by a party or
              its counsel to assist in this Suit; and

       (h)    any person who authored or received the particular information sought to be
              disclosed to that person.

       7.     With respect to information designated as “CONFIDENTIAL – ATTORNEYS’

EYES ONLY,” such information may be interpreted or described by counsel of record, in the most

general terms only, to their respective executive-level employees or in-house legal personnel who

     Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 5 of 14
have a need to know so that counsel may explain the impact of the information on the issues in the

case; provided however, that: (a) such disclosure is made orally and not in writing or by electronic

means; (b) further provided that such disclosure does not disclose the specific content of the

information; and (c) no “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” material produced

by the other party shall be kept on the premises of receiving party. In providing such interpretation

or description, counsel shall use the same level of care as if the information were their own client’s

trade secrets, so as not to disclose the specific information designated by the producing party.

       8.       Counsel for any producing party may designate so much of any transcript of any

deposition “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY” as

containing the types of information specified above by making a statement on the record during

the course of the depositions or by giving notice to the court reporter and all other parties in writing

served within ten business days of receipt of the transcript of such deposition for inspection and

review. Until such ten business day time period expires, all parties shall treat the deposition as

confidential.

       9.       To the extent deposition testimony, or other pretrial testimony or statements are

designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and to

the extent discovery material designated confidential is disclosed, or otherwise communicated, to

a person in deposition, the court reporter shall affix the appropriate legend on the face of the

transcript and shall indicate in a prominent place the specific transcript pages and/or exhibits that

have been so designated. The final transcript of the deposition containing any confidential

designations shall be prepared and disseminated by the court reporter after the expiration of the

ten business day period set forth in paragraph 8.

       10.      A deponent shall not be permitted to retain copies of confidential discovery material

unless the deponent is otherwise entitled to receive and retain such copies under the terms of this

Order. A deponent’s counsel shall not be permitted to retain any copies of confidential discovery
      Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 6 of 14
material unless such counsel represents one of the parties in this Suit or is otherwise entitled to

receive and retain such copies under the terms of this Order. Nothing in this paragraph shall

prevent a deponent or a deponent’s counsel from having reasonable access to the deponent’s

deposition for purposes of executing the deposition, preparing to testify further in this Suit, or for

other purposes specially agreed to by the parties.

       11.     Producing parties may designate discovery material produced in the form of

electronic media, such as computer disks and tapes, as confidential discovery material in

accordance with the provisions of this Order. Any hard copies generated from electronic media

shall likewise be designated and all such copies shall be treated in the same way they would be

treated under this Order if they originally had been produced in hard copy and so designated. All

persons who use or review any designated electronic media or hard copies thereof shall be

instructed to comply with the provisions of this Order. Any party printing hard copies from

electronic media and using those hard copies outside the party’s own offices shall designate the

hard copies as appropriate.

       12.     If any party objects to a party’s or nonparty’s designation of discovery material as

confidential, based upon a good-faith belief that the discovery material is not entitled to such

protection, counsel for the objecting person shall state the objection in writing to counsel for the

designating party or nonparty within ten business days of receipt of the designation. Upon receipt

of the writing containing such objection, counsel for the person that designated such discovery

material shall have ten business days to confer with counsel for the objecting person and respond to

the request and objections. If at the end of the ten business day period the objecting and designating

parties are unable to agree on the propriety of the objected-to designation(s), the objecting party

may apply to the Court for an order changing or reviewing the designation. The designating party

shall have ten business days to respond to such application and shall have the burden of

demonstrating that the designation was proper under the terms of this
     Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 7 of 14
Order. Any discovery material that has been designated as confidential shall be treated as properly

designated until such time as the Court rules that such discovery material should not be so treated.

       13.     Except as specified in paragraph 6(d), agreements to be bound by the Order (Exhibit

A - Certification) signed by consultants and non-testifying experts of the parties of this litigation

shall be deemed the work product of counsel obtaining them and shall not be disclosed unless so

ordered by the Court.

       14.     The parties shall endeavor not to include confidential discovery material as exhibits

to filings or in any filed pleading with the Court except as to the extent necessary. To the extent

any motions, briefs, pleadings, deposition transcripts, or other papers to be filed with the Court

incorporate confidential discovery material, the party filing such papers shall designate such

materials, or portions thereof, as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’

EYES ONLY,” and shall file them with the Clerk under seal; provided, however, that a copy of

such filing having the confidential information deleted therefrom may be made part of the public

record. Any party filing any document under seal must comply with the requirements of the Local

Rules of the Western District of North Carolina.

       15.     Nothing herein shall be construed to prejudice any party’s rights to use at trial or in

any other proceedings in this Suit any confidential discovery material. If a party intends to present

at trial confidential discovery material or information derived therefrom, then such party shall

provide advance notice to the designating party at or before the Final Pretrial Conference by

identifying the confidential discovery material at issue as specifically as possible (i.e., by Bates

number, page range, deposition transcript lines, etc.). The Court may thereafter make such orders

as are necessary to govern the use of such documents or information at trial.

       16.     Nothing herein shall be construed to affect in any way the admissibility of any

evidence at trial or in any pretrial hearing or other proceedings.



     Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 8 of 14
            17.   Nothing herein shall preclude any party from asserting, if applicable, the attorney-

client privilege, a claim of work product protection, or any other applicable privilege or protection

as to any discovery material, or to assert any defense or objection to the use of such information

at trial.

            18.   Any party that has designated any discovery material as confidential pursuant to

this Order may consent that the confidential status of such discovery material be removed or revoke

such designation by so notifying counsel for all other parties in writing or by so stating on the

record at any hearing or deposition.

            19.   If any designation of discovery material as confidential is withdrawn voluntarily or

by order of the Court, all other parties to the Suit shall be notified of such change. Nothing

contained in this Protective Order shall preclude any party from using its own confidential or

privileged information in any manner it sees fit, without prior consent of any party or the Court. If

a producing party knowingly discloses its own confidential or privileged information in a pleading

filed in the Court’s public record or in a publication disseminated to the general public, the

producing party shall be deemed thereby to have consented to the removal of that designation with

respect to the information disclosed.

            20.   The inadvertent production of any confidential discovery material by any party

shall be without prejudice to any subsequent claim by the producing party that such discovery

material is privileged or attorney work-product and shall not necessarily be deemed a waiver of

any such privilege or protection. If, after discovery materials are disclosed, a producing party

notifies all receiving parties of a claim that materials are protected by the attorney-client privilege

or work-product doctrine or any other applicable privilege or protection, the receiving party shall

return the discovery materials to the producing party, shall destroy all copies of such materials and




       Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 9 of 14
shall not make any use of the contested material. Any such discovery material shall be treated as

privileged unless the Court rules that such discovery material should not be treated as privileged.

       21.     Inadvertent production of any document or information without an appropriate

designation of confidentiality will not be deemed to waive a later claim as to its confidential nature

or stop the producing party from designating said document or information as confidential at a

later date by complying with the provisions of this Order. Disclosure of said document or

information by any party prior to such subsequent designation shall not be deemed a violation of

the provisions of this Order, provided, however, that any party that disclosed the re-designated

material shall make a good faith effort promptly to procure all copies of such re-designated material

from any persons known to have possession of any such re-designated material who are not entitled

to receive such materials under this Order, and to have all undesignated copies of such documents

returned and destroyed.

       22.     If another court or an administrative agency subpoenas or orders production of

confidential discovery material that a party has obtained under the terms of this Order, such party

shall promptly notify in writing the party or other person who designated the document as

confidential of the pendency of such subpoena or order.

       23.     This Order does not prevent any party from seeking to seal trial transcripts and/or

trial exhibits, including documents previously filed under seal, or from seeking any other similar

relief pursuant to the Local Rules of the Western District of North Carolina.

       24.     This Order applies to all discovery material produced in this Suit, whether produced

before or after the entry of this Order.

       25.     The Parties agree that any information or documents produced in discovery in this

action shall not be used, be required to be produced or admissible, in whole or in part, in any other

legal or administrative proceedings.



     Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 10 of 14
       26. The provisions of this Order shall, absent written permission of the Designating Party

or further order of the Court, continue to be binding throughout and after the conclusion of this

action, including and without limitation any appeals therefrom.

       27.     Within thirty days after the conclusion of all proceedings in this Suit, whether by

judgment, settlement, or otherwise, including any appeals related thereto, all documents governed

by the terms of this Order and all copies of such documents not on file with the Court shall, upon

written request of the producing party, be returned to counsel for the producing party or destroyed.

Whether the Protected Material is returned or destroyed, the Receiving Party must submit a written

certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

by the thirty day deadline that (1) identifies (by category, where appropriate) all the Protected

Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

and expert work product, even if such materials contain Protected Material. Any such archival

copies that contain or constitute Protected Material remain subject to this Protective Order as set

forth in paragraph 26. Furthermore, within 30 days after the final disposition of this action the

parties shall move ex parte for an order authorizing the Court to destroy all Confidential and

Attorneys’ Eyes Only Material in the Court’s possession.

       28.     Nothing herein shall prevent any party, or third party, on notice to all parties, from

applying to the Court for a modification of this Order.

       29.     This Order shall remain in effect until such time as it is modified, amended, or

rescinded by the Court and shall survive the termination of this Suit. The Court shall have



     Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 11 of 14
continuing jurisdiction to modify, amend or rescind this Order notwithstanding the termination of

this Suit.

        30.    This Order has been agreed to by the parties to facilitate discovery and the

production of relevant evidence in this action. Neither the entry of this Order, nor the designation

of any information, document, or the like as “CONFIDENTIAL,” or “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY,” nor the failure to make such designation, shall constitute evidence

with respect to any issue in this action.

        31.    All persons receiving confidential discovery material shall be advised of their

confidential nature. All persons to whom confidential discovery material are disclosed are hereby

enjoined from disclosing same to any person except as provided herein and are further enjoined

from using same except in the preparation for and trial of the above-captioned action between the

named parties thereto. No person receiving or reviewing confidential discovery material shall

disseminate or disclose them to any person other than those described herein and for the purposes

specified, and in no event shall such person make any other use of such confidential discovery

material.

       SO ORDERED.


                                   Signed: February 2, 2021




     Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 12 of 14
                  EXHIBIT A




Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 13 of 14
                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Charlotte Division

ANA DUARTE,

       Plaintiff,

v.                                                     Civil Action No. 3:20-cv-00270

TRUIST BANK, successor by merger
to SUNTRUST BANK,

       Defendant.

                       DECLARATION OF                                 UNDER
                               PROTECTIVE ORDER

       I,                         being duly sworn, declare as follows:

       My address is                                                                     .

       My present employer is                                                            .

       My present occupation or job description is                                           .

        I hereby acknowledge that: (i) I have been given a copy of the Protective Order (“Order”)
in the above-referenced case; (ii) I carefully read the Order; and (iii) I understand and am familiar
with the terms of the Order.

        I will comply with all of the provisions of the Order. I will hold all Confidential Discovery
Material disclosed to me, including the substance and any copy or summary abstract, in
confidence, and will not disclose such material to anyone not qualified under the Order. I will
not use Confidential Discovery Material for any purposes other than this case.

        I will return all Confidential Discovery Material that comes into my possession and all
documents and things that I have prepared relating thereto, to counsel for the Party by who I am
retained or employed, or from whom I received such material.

        I hereby submit to the jurisdiction of the United States District Court for the Western
District of North Carolina for the purpose of enforcement of the Order in this case.

       I declare under the penalty of perjury that the foregoing is true and correct.




     Case 3:20-cv-00270-FDW-DSC Document 33 Filed 02/02/21 Page 14 of 14
